Rosenberry, J.
The principal contention of the defendant is that the first and third findings of the jury are against the clear weight of the evidence, and that the verdict is not supported by any competent evidence. The determination of the questions presented" requires a careful examination of the record. Without attempting to set forth the facts disclosed in the record in detail, we are of the opinion that there is evidence to support the verdict of the jury, and the same cannot be set aside on the ground- that there is no credible evidence upon which it may rest.
It is further urged that the court erred in permitting the plaintiff to testify as to the value of her services, particularly in view of the fact that she testified that she did not know the customary price of such services. A party may testify to the value of services rendered by him, even though *164he is not familiar with the value of that kind of services in the neighborhood. Wigmore, Evidence, § 715, and cases cited. It is claimed that the court erred also in admitting the testimony of one Ida Nelson to the effect that she paid her own servant $3.50 per week. The amount found by the jury was so largely in excess of the'amount testified to by Mrs. Nelson that the question whether or not the admission of the testimony was erroneous does not arise, as under no circumstances could it have been prejudicial.
By the Court. — Judgment affirmed.